Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of bottle openers, corkscrews, drinking barrels, bottles, calendars, paper weights, bookends, and trays chiefly used in the kitchen or in the household for utilitarian purposes, and flasks which are hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United Stales (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United States (T. D. 49373), and Abstract 38549 cited.